Broyles, C. J.
(After stating the foregoing facts.) The petition does not show that the property in question was exclusively listed with the plaintiffs." Indeed, construed most strongly against the pleader, the petition shows that the property was listed also with another broker, who sold it and who received the same amount *16of money for Ms commission, that the plaintiffs would have received for theirs if they had sold it. The petition shows that the plaintiffs did not sell the property; and the allegation that they were the procuring cause of the sale must be construed as a mere conclusion of the pleader, which is not sustained by the facts stated in the petition. “Where compensation is to be paid to a broker or real-estate agent by way of commissions, the whole service or duty must be performed before any right to commissions arises, unless the act of the principal has prevented the performance of it.” Hyams v. Miller, 71 Ga. 608. The petition fails to show any bad faith or interference with the plaintiffs’ efforts to sell the property, on the part of the owner. It likewise fails to show that the broker who sold the property did not also show it to Mr. Dekle, or that their (plaintiffs’) negotiations with Mr. Dekle were still pending when the other broker effected the sale. In our opinion the petition did not set out a cause of'action and was properly dismissed on general demurrer. See, in this connection, Doonan v. Ives, 73 Ga. 295. The cases of Graves v. Hunnicutt, 8 Ga. App. 99 (68 S. E. 558), Brown v. Stokes, 25 Ga. App. 254 (103 S. E. 423), and Grove Realty Co. v. Adair, 26 Ga. App. 220 (105 S. E. 735), are easily distinguishable by their facts from the instant case.

Judgment affirmed.

Bloodworth, J., concurs. Luke, J., disqualified.